The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2003/0007351).
Chen discloses a covering for a cigarette lighter (i.e. casing) that comprises a fluorescent element attached on an exterior surface (see claim 2).  The cigarette lighter is interpreted as being both capable of being used as a cigar tool, and as being well known as a cigar tool, as they are used for lighting cigars, pipes, and other smoking articles in addition to cigarettes.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0007351) as applied to claims 1 and 9 above, in further view of Smith (US 2004/0142293).  
Regarding claims 2, 3, and 6, Chen discloses a lighter but does not disclose a cigar cutter or punch.  However, it is known of incorporate multiple cigar tools into one object.  For instance, Smith discloses a lighter that also includes a guillotine style cutter as well as a punch cutter [0004, 0021-0022].  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to incorporate the cigar cutter and punch in the invention of Chen to provide a combination tool so that separate tools do not need to be carried [0003].   




Claim(s) 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0007351) as applied to claims 1 and 9 above, in further view of Garcia et al. (US 2005/0195591).
Regarding claims 4, 5, 10, and 11, Chen does not disclose the glow in the dark compound.  However, Garcia et al. disclose a glow in the dark consumer device (a drawing surface) that contains, “one of several possible luminescence activators: sinc sulfide with copper, strontium aluminate with europium (a non-radioactive phosphorescent pigment) or similar glowing material," (0023).  It would have been obvious to use one of the several possible luminescence materials, including strontium aluminate with europium to make the device of Chen glow in the dark because the compounds disclosed enable the device of Garcia et al. to glow in the dark.  Even though Chen and Coulthard are not in the same field of endeavor, they are analogous because they concern the same technical problem (glow in the dark) and one of ordinary skill would look to objects outside the art for solutions to making a device glow in the dark.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0007351) and Smith (US 2004/0142293) as applied to claims 2, 3, and 6 above, in further view of Garcia et al. (US 2005/0195591).
Regarding claims 7 and 8, Chen does not disclose the glow in the dark compound.  However, Garcia et al. disclose a glow in the dark consumer device (a drawing surface) that contains, “one of several possible luminescence activators: sinc sulfide with copper, strontium aluminate with europium (a non-radioactive phosphorescent pigment) or similar glowing material," (0023).  It would have been obvious to use one of the several possible luminescence materials, including strontium aluminate with europium to make the device of Chen glow in the dark because the compounds disclosed enable the device of Garcia et al. to glow in the dark.  Even though Chen and Coulthard are not in the same field of endeavor, they are analogous because they concern the same technical problem (glow in the dark) and one of ordinary skill would look to objects outside the art for solutions to making a device glow in the dark.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747